MEMORANDUM**
Gavino Medina Virgen appeals the sentence imposed following his guilty plea to one count of distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Virgen’s contention that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), renders 21 U.S.C. § 841(b)(1)(A) & (B) unconstitutional is foreclosed by United States v. Buckland, 277 F.3d 1173 (9th Cir.2002) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.